  Case 21-08430     Doc 12   Filed 08/02/21 Entered 08/02/21 15:53:47      Desc Main
                               Document     Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In Re:                                         )      Chapter 11
                                               )
                                               )
TOWN & COUNTRY PARTNERS LLC,                   )      Case No. 21-08430
                                               )
                                               )
             Debtor.                           )      Honorable Jacqueline P. Cox

                        NOTICE OF MEETING OF CREDITORS
                       TO BE CONDUCTED TELEPHONICALLY

      PLEASE TAKE NOTICE that the Meeting of Creditors is scheduled for Thursday, August
19, 2021 at 1:30 p.m. PLEASE ALSO NOTE THAT THE MEETING WILL BE
CONDUCTED TELEPHONICALLY. PARTIES WISHING TO PARTICIPATE IN THE
MEETING MUST CALL THE FOLLOWING NUMBER AND ENTER THE
FOLLOWING PASSCODE WHEN PROMPTED TO DO SO:

Tel. 866-836-2342
Passcode: 3148697


PARTIES WILL ONLY BE ABLE TO PARTICIPATE IN THE MEETING OF CREDITORS BY
PHONE. NO PERSONAL APPEARANCES ARE PERMITTED.

                                               PATRICK S. LAYNG
                                               U. S. TRUSTEE

                                               /s/ Jeffrey L. Gansberg
                                               Jeffrey L. Gansberg, Attorney
                                               OFFICE OF THE U.S. TRUSTEE
                                               219 South Dearborn Street, Room 873
                                               Chicago, Illinois 60604
                                               (312) 886-3327
